Title: From Benjamin Franklin to John Morgan, 5 February 1772
From: Franklin, Benjamin
To: Morgan, John


Sir,
London, Feb. 5 1772
I received your Favour of July 6. just as I was about setting out on a Journey thro’ Ireland and Scotland, chiefly with a View to establish my Health by the Change of Air and daily Exercise. This prevented my Writing till now. I thank you for the inaugural Dissertations, and am pleas’d to see our College begin to make some Figure as a School of Physic, and have no doubt but in a few Years, with good Management, it may acquire a Reputation similar and equal to that in Edinburgh. I am oblig’d to Dr. Elmer for the Honour done me and my Son, by inscribing to us his ingenious Thesis: I wish him Success in his Profession, and the Reputation and Advantages attending it when judiciously practis’d.
Please to present my Respects to Mrs. Morgan, and to good Mrs. Hopkinson and her Family, of whose Welfare I am always glad to hear. With great Esteem, I am, Sir, Your most obedient humble Servant.
B Franklin
 
Addressed: To / Doctor Morgan / Philadelphia / per / Capt. Falconer
Endorsed: from Mr Franklin Feby. the 5: london
